                  UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

RAFAEL DE ARMAS                   )
          Plaintiff,              )
                                  )
          v.                      )
                                  )     C.A. No. 21-11069-PBS
JOSEPH L. ELSMORE, et al.,        )
                                  )
          Defendants.             )
                                  )
                                  )


                                ORDER

                            July 14, 2021
Saris, D.J.

     Rafael De Armas, who is incarcerated at MCI Norfolk, has

filed a complaint in which he alleges that MCI Norfolk

Superintendent Nelson Alves and MCI Correction Officer Joseph

Elsmore used excessive force against him and made a false

disciplinary against him.    According to De Armas, because of the

false report, he has spent the past four months in segregation

in the prison’s disciplinary unit.

     De Armas has also filed motions for leave to proceed in

forma pauperis, for the appointment of counsel, and for a

temporary restraining order that he be removed from disciplinary

segregation.

     Upon review of De Armas’s filings, the Court hererby

orders:
     1.      The motion for leave to proceed in forma pauperis is

GRANTED.    Because De Armas has been without any funds for six

months, no filing fee is assessed.       The entire $350 filing fee

shall be collected in accordance with 28 U.S.C. § 1915(b)(2).

The Clerk shall send a copy of this order to the treasurer of

the institution having custody of De Armas.

     2.     The motion for a temporary restraining order is

DENIED.    A temporary restraining order may only issue without

notice to the adverse party only when “specific facts in an

affidavit or verified complaint clearly show that immediate and

irreparable injury, loss, or damage will result to the movant

before the adverse party can be heard in opposition.”       See Fed.

R. Civ. P. 65(b)(1).    No such showing is made in this case.       The

denial of a motion for a temporary restraining order does not

preclude De Armas from filing a motion for a preliminary

injunction.

     3.     The motion for appointment of counsel is DENIED

without prejudice to renewal after the defendants have been

served with and responded to the complaint.

     4.     All claims for damages against the defendants in their

official capacity are dismissed.       See Arizonans for Official

English v. Arizona, 520 U.S. 43, 69 n.24 (1997) (“State officers

in their official capacities, like States themselves, are not

amenable to suit for damages under § 1983. . . . State officers

                                   2
are subject to § 1983 liability for damages in their personal

capacities, however, even when the conduct in question relates

to their official duties.” (citation omitted)).

     5.   The Clerk shall issue summonses for both defendants

and De Armas shall serve the summonses, complaint, and this

order upon the defendants in accordance with Rule 4 of the

Federal Rules of Civil Procedure.

     6.   Because De Armas is proceeding in forma pauperis, he

may elect to have the United States Marshals Service (“USMS”)

complete service with all costs of service to be advanced by the

United States.     If asked by De Armas, the USMS shall serve the

summonses, complaint, and this order upon the defendants as

directed by the plaintiff.     De Armas is required to provide the

USMS all copies for service and complete a USM-285 form for each

party to be served.     The Clerk shall provide De Armas with forms

and instructions for service by the USMS.

     7.   De Armas must ensure that service is completed within

90 days of the date the summonses issue.    Failure to comply with

this deadline may result in dismissal of the action without

further notice from the Court.21-

     SO ORDERED.

                                /s/ Patti B. Saris            ____
                               PATTI B. SARIS
                               UNITED STATES DISTRICT JUDGE



                                   3
